Citation Nr: 9900319	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  96-45 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to an increased (compensable) evaluation for a 
bilateral hearing loss disability.



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty service from November 1966 
to July 1967.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which granted entitlement to service connection 
for a bilateral hearing loss disability and assigned a 
noncompensable evaluation thereto.  The veteran appeals the 
disability rating.

On appeal, the Board remanded the case to the RO for further 
developments by decision dated in April 1997.  The requested 
developments have been accomplished and the case is now ready 
for appellate review.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that his service-connected 
bilateral hearing loss disability is worse than currently 
evaluated.  His representative has joined in these 
contentions.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against entitlement to a compensable evaluation 
for a bilateral hearing loss disability.



FINDINGS OF FACT

1.  The RO has obtained all available, relevant evidence 
necessary for disposition of the appeal.

2.  The veterans service-connected bilateral hearing loss is 
manifested by an average pure tone threshold at 1,000, 2,000, 
3,000, and 4,000 Hertz (Hz) of 20, 35, 65, and 70 decibels 
(dB), respectively, in the right ear, and 20, 30, 50, and 50 
dB, respectively, in the left ear.  Speech discrimination 
ability is 100 percent in the right ear, and 92 percent in 
the left ear. 

3.  The veteran has level I hearing in the right ear, and 
level I hearing in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for a bilateral 
hearing loss disability are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code (DC) 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); that is, he has presented a claim that is 
plausible.  Further, he has not alleged nor does the evidence 
show that any records of probative value, which could be 
associated with the claims folder and that have not already 
been sought, are available.  The Board accordingly finds that 
the duty to assist the veteran, as mandated by § 5107(a), has 
been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (1998). 

In addition to the above regulations, evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by a pure tone audiometry test in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from level I for essentially normal auditory acuity through 
level XI for profound deafness.  38 C.F.R. § 4.85, Part 4 DC 
6100-6110 (1998).  The assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).  The schedular 
evaluations are intended to make proper allowance for 
improvement by hearing aids.  38 C.F.R. § 4.86 (1998).

In the most recent VA audiometric examination in June 1996, 
the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
n/a
20
35
65
70
LEFT
n/a
20
30
50
50







The average decibel loss was 48 for the right ear and 38 for 
the left ear.  Speech audiometry revealed speech recognition 
ability of 100 percent in the right ear and of 92 percent in 
the left ear.  The clinical summary indicated that the 
otoscopic examination was unremarkable.  Pure tone testing 
indicated a mild to moderately severe high frequency 
sensorineural hearing loss in the right ear with good word 
recognition scores.  Acoustic immittance testing revealed 
normal middle ear functioning bilaterally.  Ipsilateral 
acoustic reflexes were present at expected levels.  

In support of his claim, the veteran submitted several 
private audiograms.  In May 1996, the pure tone thresholds, 
in decibels, were as follows: right ear at 20, 30, 55, and 
50, and left ear at 20, 40, 60, and 65, at 1000, 2000, 3000, 
and 4000 Hertz, respectively.  In December 1996, the pure 
tone thresholds, in decibels, were as follows: right ear at 
15, 20, 45, and 50, and left ear at 15, 35, 60, and 65 at 
1000, 2000, 3000, and 4000 Hertz, respectively.  The private 
audiograms appear to show a bilateral hearing loss disability 
consistent with that noted on the prior VA examination.  
Thus, they do not appear to provide a basis for an increased 
rating, nor do they suggest that the VA test might have been 
inadequate.
  
In the April 1997 remand, in part, the Board directed the RO 
to obtain and review the recent audiometric findings and 
consider scheduling a VA examination if the evidence 
suggested a significant deterioration in the veterans 
hearing acuity.  The RO concluded that the veterans average 
decibel losses had remained less than 49 in both ears and 
speech discrimination scores had remained 92 percent in both 
ears; thus, a subsequent examination was not scheduled.

In a November 1996 letter, James C. Denneny, III, M.D., the 
veterans private treating physician, indicated that the 
veteran had a long history of hearing problems and wore 
bilateral hearing aids.  He complained of hearing loss and 
itching of the ears but related that the hearing aids helped 
when he wore them.  Physical examination reportedly showed 
that the ears were clear.  A hearing test showed moderate to 
severe sensorineural loss with a binaural hearing impairment 
of 12.5 percent under the AMA guidelines.  The November 1996 
audiogram showed handwritten pure tone thresholds in the 
right ear at 25, 30, and 55, and in the left ear at 25, 40, 
and 65, at 1000, 2000, and 3000 Hertz, respectively (4000 
Hertz was not reported but appears to be read at 60 on the 
audiogram).  Again, as with the previous private audiograms, 
it appears these results were also consistent with the most 
recent VA examination.

VA outpatient treatment records show treatment for otitis 
externa, and ear drainage.  In February 1998, the veteran 
requested a thorough follow-up examination.  After an attempt 
was made to conduct an audiogram examination, the examiner 
concluded that the results were inconsistent and unreliable, 
although word recognition was reported as good in both 
ears (80 percent in the right, and 92 percent in the left).  
The veteran had apparently been counseled on the results of 
the evaluation and chose to discontinue testing.  He reported 
that the hearing aids were working fine and the examiner 
stated that the hearing aids were appropriate for the hearing 
loss determined in the September 1994 evaluation.  

Based on the evidence above and in light of the applicable 
regulations, the Board finds that the current defective 
auditory acuity in the right ear is a level I hearing loss, 
and the auditory acuity in the left ear is a level I hearing 
loss, and a noncompensable evaluation is warranted under the 
current provisions of the schedule for rating disabilities.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 4.85, DC 6101 (1998); see also Lendenmann v. Principi, 3 
Vet. App. 345 (1992).  Although the veteran is competent to 
testify that his hearing is worsening, ratings for hearing 
loss are determined by a mechanical application of the 
audiometric findings to the rating provisions and the Board 
has no choice but to deny his claim at this time.  See 
Lendenmann v. Principi, 3 Vet. App. at 349.  

It is again noted that consideration has been given to the 
private audiometric studies on file.  The findings on those 
studies are essentially similar to those reported on the last 
valid VA examination.  Recently, valid results were not 
obtained, but all the reports on file are consistent with the 
evaluation assigned in this case.

Finally, it is not shown from the record that there is marked 
interference with employment, nor is it indicated that there 
are recurrent hospitalizations related to this pathology.  As 
such, the disability is not so unusual as to render 
application of the regular schedular provisions impractical.  
38 C.F.R. § 3.321 (1998).


ORDER

An increased (compensable) evaluation for bilateral hearing 
loss disability is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
